Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. l12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1-20 recite “the data” and “the read data” and the scope related to said limitation is deemed indefinite. Because it is unclear whether both limitation indicate same read data or different data.
For the purpose of examination, it will be interpreted as broadly as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub # 2006/0002689) in view of Cadloni et al. (US Pub # 2020/0019459).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding independent claim 1, Yang et al. teach a memory system comprising: 
 a memory controller (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085, block 602) configured to 
read data subjected to error-mitigation encoding from the non-volatile memory, the data including first determination information that is determination information indicating whether or not a value is changed by the error- mitigation encoding (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085, step 500). 
execute error-mitigation decoding on the read data (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085, step 502), 
re-execute the error-mitigation encoding on a decoding result obtained by the error-mitigation decoding (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085, step 508), and compare the first determination information included in the read data with second determination information that is determination information included in data obtained by re-executing the error-mitigation encoding and output a comparison result (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085, step 514, result output to 506).  
Even though Yang et al. teach memory disk and controller but silent exclusively about 
a non-volatile memory provided with a plurality of memory cells.
Cadloni et al. teach a non-volatile memory provided with a plurality of memory cells (see Fig.1 and 
paragraph 0013-0016, cell array 102).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Cadloni et al. to the teaching of Yang et al. where memory inside disk of Yang et al. would be arranged in row and column taught by Cadloni et al. in order to have proper access to each cell of the memory and to efficiently detect memory faults and correction (see Cadloni et al., paragraph 0002).
Further reason to combine the teachings of Cadloni et al. and Yang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards encoding and decoding of memory read data to determine fault and correction.

Regarding claim 2, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teaches  wherein the memory controller is configured to correct the first determination information in a case where the first determination information and the second determination information do not match (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076).  

Regarding claim 3, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Yang et al. further teaches wherein the data corresponds to a plurality of pages, the first determination information and the second determination information each include page determination information indicating whether or not a value is changed by the error-mitigation encoding for each of the plurality of pages (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068), and the memory controller is configured to obtain a plurality of pieces of change determination information in which at least some pieces of the page determination information included in the first 23Docket No. PBMA-20353-US: Final determination information are changed, execute the error-mitigation decoding on the read data according to the change determination information, re-execute the error-mitigation encoding on the decoding result obtained by the error-mitigation decoding, and output, as the corrected page determination information, the change determination information that matches the second determination information (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0080).  

Regarding claim 4, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Yang et al. further teaches wherein the data corresponds to a plurality of pages, the first determination information and the second determination information each include page determination information indicating whether or not a value is changed by the error-mitigation encoding for each of the plurality of pages, and the memory controller is configured to obtain a plurality of pieces of change determination information in which at least some pieces of the page determination information included in the first determination information are changed (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0081), execute the error-mitigation decoding on the read data according to each of a plurality of pieces of the change determination information, re-execute the error-mitigation encoding on the decoding result obtained by the error-mitigation decoding, and output, as the corrected page determination information, the change determination information having a minimal value of a cost indicating a degree of error susceptibility of data obtained by re-executing the error- mitigation encoding (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085).  

Regarding claim 5, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Yang et al. further teaches  wherein the cost is calculated on a basis of a 24Docket No. PBMA-20353-US: Final threshold voltage for each of the plurality of memory cells (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0067).  

Regarding claim 6, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Yang et al. further teaches  wherein the data corresponds to a plurality of pages, and the memory controller is configured to calculate a cost indicating a degree of error susceptibility of the read data and determine whether or not the read data includes an error on a basis of the cost (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0066).  

Regarding claim 7, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Yang et al. further teaches wherein the memory controller is configured to determine correction processing on the first determination information depending on whether or not the read data includes the error, and execute the determined correction processing on the first determination information (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0078).  

Regarding claim 8, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Yang et al. further teaches wherein the determined correction processing is one of first correction processing and second correction processing, the first correction processing is based on the cost, and the second correction processing is not based on the cost (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0079).  

Regarding claim 9, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teaches wherein the memory controller is configured to write the data subjected to the error-mitigation encoding after error-correcting encoding to the non- volatile memory, and execute error-correcting decoding on the data obtained by executing the error-mitigation decoding (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0081).  

Regarding claim 10, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teaches wherein the memory controller is configured to, 25Docket No. PBMA-20353-US: Final in a case where error-correcting decoding fails, re-execute the error-mitigation encoding on the decoding result obtained by the error-mitigation decoding, and compare the first determination information and the second determination information and output a comparison result (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0082).  

Regarding claim 11, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teaches wherein the error-mitigation encoding is processing of inverting a value of the data (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068).  

Regarding claim 12, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang et al. further teaches wherein the memory system is connectable to a host, and the memory controller is configured to generate second data by performing the error-mitigation encoding on first data based on user data specified by a write request from the host, set information indicating whether or not the second data is changed from the first data as the first determination information, and write third data including the first determination information and the second data to the non-volatile memory as the data (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076).  

Regarding claim 13, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 12 on which this claim depends.
Yang et al. further teaches wherein the memory controller is configured to read the data from the non-volatile memory on a basis of a read request from the host specifying a logical address of the user data (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0081).  

Regarding independent claim 14, Yang et al. teach a method of controlling, comprising: reading data subjected to error-mitigation encoding from the memory, the data including first determination information that is determination information indicating whether or not a value is changed by the error- 26Docket No. PBMA-20353-US: Final mitigation encoding (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0081); executing error-mitigation decoding on the read data; re-executing the error-mitigation encoding on a decoding result obtained by the error-mitigation decoding; and comparing the first determination information included in the read data with second determination information that is determination information included in data obtained by re-executing the error-mitigation encoding and outputting a comparison result (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0082).  

Even though Yang et al. teach memory disk and controller but silent exclusively about 
a non-volatile memory.
Cadloni et al. teach a non-volatile memory (see Fig.1 and paragraph 0013-0016, cell array 102).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Cadloni et al. to the teaching of Yang et al. where memory inside disk of Yang et al. would be arranged in row and column for non-volatile memory taught by Cadloni et al. in order to have proper access to each cell of the memory and to efficiently detect memory faults and correction (see Cadloni et al., paragraph 0002).
Further reason to combine the teachings of Cadloni et al. and Yang et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards encoding and decoding of memory read data to determine fault and correction.


Regarding claim 15, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Yang et al. further teaches wherein the first determination information is corrected in a case where the first determination information and the second determination information do not match (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0083).  

Regarding claim 16, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Yang et al. further teaches wherein the data corresponds to a plurality of pages, the first determination information and the second determination information each include page determination information indicating whether or not a value is changed by the error-mitigation encoding for each of the plurality of pages (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0084), a plurality of pieces of change determination information in which at least some pieces of the page determination information included in the first determination information are changed is obtained, the error-mitigation decoding is executed on the read data according to the change determination information, the error-mitigation encoding is re-executed on the decoding result obtained by the error-mitigation decoding, and the change determination information that matches the second determination information is output as the corrected page determination information (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0083).  

Regarding claim 17, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Yang et al. further teaches wherein the data corresponds to a plurality of pages, the first determination information and the second determination information each include page determination information indicating whether or not a value is changed by the error-mitigation encoding for each of the plurality of pages, a plurality of pieces of change determination information in which at least some pieces of the page determination information included in the first determination information are changed is obtained (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0081), the error-mitigation decoding is executed on the read data according to each of a plurality of pieces of the change determination information, the error-mitigation encoding is re-executed on the decoding result obtained by the error-mitigation decoding, and the change determination information having a minimal value of a cost indicating a degree of error susceptibility of data obtained by re-executing the error-mitigation encoding is output as the corrected page determination information (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0085).  

Regarding claim 18, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Yang et al. further teaches wherein the cost is calculated on a basis of a threshold voltage for each of a plurality of memory cells included in the non-volatile memory (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0082).  

Regarding claim 19, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Yang et al. further teaches wherein the data corresponds to a plurality of pages, and a cost indicating a degree of error susceptibility of the read data is calculated, and whether or not the read data includes an error is determined on a basis of the cost (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0083).  

Regarding claim 20, Yang et al. and Cadloni et al. teach all claimed subject matter as applied in prior rejection of claim 19 on which this claim depends.
Yang et al. further teaches wherein correction processing on the first determination information is determined depending on whether or not the read data includes the error, and the determined correction processing on the first determination information is executed (see Fig. 4-6, 8 and paragraph 0044-0052, 0065-0068, 0076-0081).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824